Citation Nr: 1434094	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2014, the Board, in pertinent part, reopened the service connection issue on appeal and remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although this case was previously remanded, in light of the evidence added to the record the Board finds further development is required prior to appellate review.  A medical opinion was obtained from a VA examiner in February 2014 that appears to have afforded great weight to an October 1955 statement from the Veteran's private physician.  The Board notes, however, that the October 1955 statement includes information concerning prior VA authorization for medical treatment based upon Coast Guard service in 1944.  This information is inconsistent with the verified service of record and the Veteran's own statements as to service, including his reports as to the circumstances involving his headache disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a copy of the October 1955 statement from his private physician and request that he clarify the nature of any Coast Guard service he had in 1944, including any treatment for headaches he had during and after any such service.

2.  Appropriate VA action must be taken to verify any prior service in 1944 and to obtain any associated service and treatment records, or to explain why such action is not required.  

3.  If clarifying information is received indicating the October 1955 report includes erroneous information as to the Veteran's service or treatment prior to 1948, the February 2014 VA examiner should be requested to provide an addendum opinion.  If the examiner is unable to provide this opinion, an explanation should be included in the record and an etiology opinion should be provided by another appropriate medical specialist.  

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



